9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles Timothy JAMES, Defendant-Appellant.
No. 92-5883.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 15, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.
Lisa Costner, Greeson, Grace & Gatto, P.A., Winston-Salem, North Carolina, for Appellant.
Benjamin H. White, Jr., United States Attorney, Scott P. Mebane, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Charles Timothy James appeals the eighteen-month sentence imposed on him following his guilty plea to six counts of making false statements to banks in order to secure business loans in violation of 18 U.S.C.A. § 1014 (West Supp. 1993).  He challenges the district court's decision not to depart below the sentencing guideline range on any of the grounds urged by him.  We dismiss the appeal for lack of jurisdiction.


2
James requested a departure, first, because he intended to repay the loans and therefore the loss determination overstated the seriousness of his conduct, see United States Sentencing Commission, Guidelines Manual, § 2F1.1, comment.  (n.11) (Nov. 1988);  second, because he demonstrated extraordinary acceptance of responsibility and cooperation;  and, third, because the victim bank's conduct contributed to the offense.  After hearing testimony from James at the sentencing hearing, the district court decided not to depart.  On appeal, James contends that the district court erred in failing to depart.*  A decision not to depart is not reviewable on appeal.   United States v. Bayerle, 898 F.2d 28 (4th Cir.), cert. denied, 498 U.S. 819 (1990).  The appeal is therefore dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 To the extent James claims the district court did not understand its authority to depart, the record does not support such an argument